 

SHARE EXCHANGE AGREEMENT

 

AGREEMENT made this 16th day of July, 2014 among Bitzio, Inc. d/b/a
Democratique, a Nevada corporation with offices at 9625 Cozycroft Avenue, Suite
A Chatsworth, CA 91311(“Democratique”), Hubert J. Blanchette, Paul John Koros,
Stella Koros and Michael John Koros (collectively, the “LL Shareholders”), and
Gordon McDougall and Laura Fewtrell (collectively, the (“LL Creditors”).

 

WHEREAS, the LL Shareholders owns all of the issued and outstanding capital
stock of Lexi-Luu Designs, Inc., a Nevada corporation, which is engaged in the
business of designing, manufacturing, and marketing apparel (the “Lexi-Luu
Designs Business”); and

 

WHEREAS, Democratique wishes to acquire Lexi-Luu Designs, Inc., the LL
Shareholders are willing to sell Lexi-Luu Designs, and the LL Creditors are
willing to participate in the transaction, all on the terms and conditions set
forth herein.

 

NOW, THEREFORE, it is agreed:

 

1. Share Exchange.

 

a. Lexi-Luu Shares. At the Closing (defined below), the LL Shareholders shall
deliver to Democratique certificates for a total of 10 million shares of common
stock issued by Lexi-Luu Designs, Inc. (the “Lexi-Luu Designs Shares”). The
certificates shall be duly endorsed for transfer of the Lexi-Luu Designs Shares
to Democratique. Each of the LL Shareholders represents and warrants that:

 

A.delivery of the endorsed certificate in his/her name to Democratique will vest
in Democratique all of the right, title and interest in the Lexi-Luu Designs
Shares now owned by him/her, free of liens, claims or encumbrances;

 

a-1 Releases. At the Closing, the LL Shareholders will deliver to Democratique
general releases in favor of Lexi-Luu Designs, Inc. signed by each of the LL
Shareholders.

 

b. Exchange Shares. At the Closing, Democratique shall deliver to the LL
Shareholders certificates for a total of three hundred million (300,000,000)
shares of common stock of Democratique (the “Exchange Shares”). The certificates
shall be allocated as follows:

 

  ● 75,000,000 shares to Paul Koros.         ● 25,000,000 shares to Paul Koros
ITF Paul Koros & Stella Koros & Michael Koros JTWROS.         ● 200,000,000
shares to Hubert J. Blanchette.

 

1

 

 

b-1 The certificates for the Exchange Shares issued to Hubert J. Blanchette
shall bear a legend stating that transfer of the shares is restricted by the
terms of this Agreement. In the event that a Termination Event occurs with
respect to Hubert J. Blanchette prior to the second anniversary of the Closing
Date (defined below), then a portion of the Exchange Shares owned by Hubert J.
Blanchette shall be automatically cancelled on the effective date of the
Termination Event. Mr. Blanchette shall experience a “Termination Event” if he
terminates his employment by Democratique without Cause (as defined in the
employment agreement annexed hereto) or Democratique terminates his employement
for fraud. . The number of shares that will be cancelled in the event of a
Termination Event will be:

 

If the Termination Event
occurs on or before:  Shares Cancelled  September 1, 2014   50,000,000  March 1,
2015   35,000,000  September 1, 2015   15,000,000  March 1, 2016   5,000,000 

 

Promptly after a Termination Event, Hubert J. Blanchette shall deliver to
Democratique a certificate for no less than the number of cancelled shares as
set forth above.

 

c. Releases of Debt. At the Closing, Democratique shall deliver to the LL
Creditors certificates for a total of two hundred million (200,000,000) shares
of common stock of Democratique (the “Creditor Shares”). 100,000,000 of the
Creditor Shares will be issued in name of F.A. Ventures; 100,000,000 will be
issued in name of Laura Fewtrell. In exchange for the Creditor Shares, the LL
Creditors will deliver to Democratique at the Closing general releases in favor
of Lexi-Luu Designs, Inc. signed by F.A. Ventures, Laura Fewtrell, Gordon
McDougall and Tezi Advisory.

 

d. Adjustments. The number of Exchange Shares and Creditor Shares (collectively,
the “Transaction Shares”) will be adjusted in the event that one or both of the
events described in Sections 1(d-1) or 1(d-2) occur.

 

d-1. Earn-Out Shares. In the event that the revenue recorded by Lexi Luu
Apparel, Inc. during any of the current and two subsequent calendar years equals
or exceeds the Annual Threshold, then Democratique will issue shares of its
common stock (the “Earn-Out Shares”) to the LL Shareholders and the LL
Creditors. The Earn-Out Shares will be allocated among the LL Shareholders and
the LL Creditors in the relative proportions of the Transaction Shares.
Certificates for the Earn-Out Shares will be issued by April 15 after the end of
the calendar year during which the Earn-Out Shares are earned.

 

d-1a. The number of Earn-Out Shares to be issued will be determined by
calculating the Earn-Out Value based on the annual revenue, calculated in
accordance with generally accepted accounting principles utilized in preparation
of the Democratique financial statement, according to the following table:

 

Year   Annual Threshold   Revenue for each dollar
of Earn-Out Value   Maximum
Earn-Out Value  2014   $420,000   $7.50   $100,000  2015   $660,000   $10.00  
$100,000  2016   $780,000   $15.00   $100,000 

 



2

 

 

d-1b. Thus, for example, if in calendar year 2015 Lexi-Luu Designs records
$900,000 in revenue, then Democratique will issue Earn-Out Shares with an
Earn-Out Value of $90,000, but if revenue in 2015 is less than $660,000 then no
Earn-Out Shares will be issued, and if revenue in 2015 is $1,200,000, then
Earn-Out Shares with an Earn-Out Value of $100,000 will be issued.

 

d-1c The number of Earn-Out Shares to be issued will be determined by dividing
the Earn-Out Value by the Year-End Price. The “Year-End Price” will equal the
average closing bid price for the common stock for the last sixty (60) trading
days of calendar year during which the Earn-Out Shares were earned.

 

d-1d If the annual revenue recorded by Lexi-Luu Designs, Inc. during 2014 equals
or exceeds One Million Five Hundred Thousand Dollars ($1,500,000), then, in lieu
of the calculations above, the Earn-Out Value for 2014 will be Three Hundred
Thousand Dollars ($300,000) and no Earn-Out Shares will issue on account of
revenue in 2015 or 2016.

 

d-1e If the annual revenue recorded by Lexi-Luu Designs, Inc. during 2015 equals
or exceeds One Million Five Hundred Thousand Dollars ($1,500,000), then, in lieu
of the calculations above with respect to 2015 and 2016, the Earn-Out Value for
2015 will be Three Hundred Thousand Dollars ($300,000) less any Earn-Out Value
earned during 2014 and no Earn-Out Shares will issue on account of revenue in
2016.

 

d-2. Qualified Placement. In the event that Democratique closes a Qualified
Placement at any time prior to the second anniversary of the Closing Date, and
the Placement Price is less than $.0015 per share (adjusted equitably for any
recapitalization events after the Closing Date), then additional Transaction
Shares will be issued to the LL Shareholders and the LL Creditors and the table
of “shares to be cancelled” in Section 1(b-1) above will be adjusted
proportionately. A “Qualified Placement” will be any sale for cash of equity
securities or instruments convertible into equity securities, with or without
additional payment, in which the aggregate gross proceeds equal or exceed Seven
Hundred Fifty Thousand Dollars ($ 750,000). The “Placement Price” will be the
average price per share of common stock sold in the Qualified Placement or, if
the Qualified Placement includes a sale of securities other than common stock,
the cash paid on a common stock equivalent basis. The aggregate number of
additional Exchange Shares to be issued shall equal the difference of (i)
450,000 divided by the Placement Price less (ii) the number of Exchange Shares
previously issued. The additional Exchange Shares shall be allocated among the
LL Shareholders in the same proportion as indicated in Section 1(b) above. The
aggregate number of additional Creditor Shares to be issued shall equal the
difference of (i) 300,000 divided by the Placement Price less (ii) the number of
Creditor Shares previously issued. The additional Creditor Shares shall be
allocated among the LL Creditors in the same proportion as indicated in Section
1(c) above.

 

3

 

 

2.Closing.

 

a. The parties shall make the deliveries contemplated by this Agreement (the
“Closing”) on the date of execution of this Agreement as set forth above (the
“Closing Date”),. The Closing will take place July 17, 2014 at the office of
counsel for Democratique.

 

b. At the Closing, Democratique will deliver:

 

A.the stock certificates described in Sections 1(b) and 1(c) hereof with release
dates on the certificates.

 

c. At the Closing, the LL Shareholders will deliver:

 

A.the stock certificates described in Section 1(a) hereof.     B.a copy of a
resolution of the Board Directors of Lexi-Luu Designs, Inc. appointing Hubert
Blanchette and Tamy Aberson Sloboda to serve on the board of director of
Lexi-Luu Designs, Inc..     C.the Employment Agreement with Hubert Blanchette in
the form annexed hereto as Appendix A executed by all parties.

 

3. Democratique Representations and Warranties. Democratique hereby represents
and warrants to the LLShareholders that:

 

a. Organization, Qualification and Authority. Democratique is an entity duly
incorporated and in good standing under the laws of the State of Nevada, with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted. The execution and delivery of
this agreement and the performance by Democratique of the transactions
contemplated by this agreement have been duly authorized by all necessary
corporate or similar action on the part of Democratique. The execution and
consummation of the transactions contemplated by this Agreement will not violate
any provision of applicable law and will not conflict with or result in any
breach of any of the terms, conditions, or provisions of, or constitute a
default under, Democratique’s Articles of Incorporation or Bylaws or, in any
material respect, any indenture, lease, loan agreement or other agreement or
instrument to which Democratique is a party or by which it or any of its
properties are bound, or any decree, judgment, order, statute, rule or
regulation applicable to Democratique.

 

b. Restricted Securities. Democratique understands that the Lexi-Luu Designs
Shares are “restricted securities” and have not been registered under the
Securities Act of 1933 or any applicable state securities law. Democratique is
acquiring the Lexi-Luu Designs Shares as principal for its own account and not
with a view to or for distributing or reselling such Shares, has no present
intention of distributing any of such Shares, and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares.

 

4

 

 

c. Capitalization. The authorized capital stock of Democratique consists of
2,000,000,000 shares of common stock, $.001 par value, of which no more than
300,000,000 shares are issued and outstanding, and 25,000,000 authorized shares
of preferred stock, $.001 par value, out of which 1,000,000 shares have been
designated as Series B Preferred Shares and 999 shares have been designated as
Series C Preferred Stock, with 500,000 shares of Series B Preferred Stock and
999 shares of Series C Preferred Stock issued and outstanding. Except for a
Securities Purchase Agreement between Democratique and 112359 Factor Fund, LLC
that contemplates the sale of 500,000 shares of Series B Preferred Stock, there
are no outstanding options, warrants, subscription rights or commitments of any
character whatsoever giving any person any right to acquire any shares of
Democratique capital stock or capital stock equivalents.

 

d. SEC Filings. Democratique is a fully compliant reporting company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all
Democratique public filings required under the Exchange Act have been made. All
public filings by Democratique under the Exchange Act are true, correct and
complete in all material respects, are not misleading and do not omit to state
any material fact which is necessary to make the statements contained in such
public filings not misleading in any material respect.

 

e. Legal Proceedings. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to Democratique’s knowledge, threatened
against or affecting Democratique or any of its properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign)

 

4. Lexi-Luu Representations and Warranties. Hubert J. Blanchette (“Blanchette”)
and the LL Creditors, jointly and severally, hereby represent and warrant to
Democratique that:

 

a. Organization, Qualification and Authority. Lexi-Luu Designs, Inc. is an
entity duly incorporated and in good standing under the laws of the State of
Nevada, with the requisite power and authority to own and use its properties and
assets and to carry on its business as currently conducted. Lexi-Luu Designs,
Inc. is qualified to do business in every state in which the nature of its
business requires that it be so qualified. Lexi-Luu Designs, Inc. has no
subsidiaries. The execution and consummation of the transactions contemplated by
this Agreement will not violate any provision of applicable law and will not
conflict with or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default under, Lexi-Luu Designs, Inc.’s Articles
of Incorporation or Bylaws or, in any material respect, any indenture, lease,
loan agreement or other agreement or instrument to which Lexi-Luu Designs, Inc.
or any of the LL Shareholders or LL Creditors is a party or by which it or
him/her or any of its or his/her properties are bound, or any decree, judgment,
order, statute, rule or regulation applicable to Lexi-Luu Designs, Inc. or any
of the LL Shareholders or any of the LL Creditors.

 

b. Authority. Neither Blanchette nor any of the LL Creditors is party to any
agreement or subject to any judgment or any other instrument that may prevent
him/her from carrying out the transactions contemplated by this Agreement, nor
is Hubert Blanchette in any such manner prevented from carrying on the Lexi-Luu
Designs Business or fulfilling his obligations under his Employment Agreement.

 

5

 

 

c. Restricted Securities. Each of the LL Shareholders and LL Creditors
understands that the shares to be issued to him/her by Democratique pursuant to
Section 1 hereof are “restricted securities” and have not been registered under
the Securities Act of 1933 or any applicable state securities law. Each of the
LL Shareholders and LL Creditors is acquiring the shares as principal for
his/her own account and not with a view to or for distributing or reselling such
shares, has no present intention of distributing any of such shares, and has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such shares.

 

d. Capitalization. The authorized capital stock of Lexi-Luu Designs, Inc.
consists of 25,000,000 shares of common stock authorized, $.0001 par value, of
which 10,000,000 common stock shares are issued and outstanding, and owned of
record and beneficially as follows: Hubert J. Blanchette 8,000,000 shares, Paul
John Koros 1,500,000 shares, and Paul John Koros, Stella Koros & Michael Koros
500,000 shares. There are no outstanding options, warrants, subscription rights
or commitments of any character whatsoever giving any person any right to
acquire any shares of Lexi-Luu Designs, Inc. common stock or common stock
equivalents.

 

e. Legal Proceedings. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of any of Blanchette or
the LL Creditors, threatened against or affecting Lexi-Luu Designs, Inc. or any
of its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign).

 

f. Financial Condition. The financial statements of Rocap Marketing, Inc. for
the year ended December 31, 2013 and the three months ended March 31, 2014 filed
with the Securities and Exchange Commission (the “Rocap Financials”) fairly
present the results of operations of Rocap Marketing, Inc. for the periods
presented and the financial condition of Rocap Marketing, Inc. as of the dates
thereof. All of the assets of Lexi-Luu Designs reflected on such financial
statements or subsequently acquired are in good and merchantable condition, and
are free of liens.

 

g. No Contracts or Undisclosed Liabilities. Lexi-Luu Designs is not party to any
contract that it cannot terminate at will without penalty. Except as set forth
in the Rocap Financials or subsequently accrued in the ordinary course of
business, there are no liabilities or debts of Lexi-Luu Designs, Inc. of any
kind whatsoever, whether accrued, contingent, absolute, determined, determinable
or otherwise, and there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in such a liability
or debt other than purchase orders placed in the ordinary course of business.
There are no “employee benefit plans” (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended) or any other plan,
program, arrangement or agreement with respect to which Lexi-Luu Designs, Inc.
is obligated to provides bonuses, incentive compensation, vacation pay,
severance pay, insurance or any other perquisite or benefit to officers,
employees or consultants of Lexi-Luu Designs, Inc.

 

6

 

 

h. Intellectual Property. Lexi-Luu Designs, Inc. has, or has rights to use, all
designs, copyrights, licenses, trademarks, trademark applications, service
marks, trade names, trade dress, trade secrets, inventions and other
intellectual property rights and similar rights as necessary or material for use
in connection with the Lexi-Luu Designs Business (collectively, the
“Intellectual Property Rights”). Neither Lexi-Luu Designs, Inc. nor Blanchette
nor any of the LL Creditors has received a notice (written or otherwise) that
any of the Intellectual Property Rights used by Lexi-Luu Designs, Inc. or which
Lexi-Luu Designs, Inc. contemplates using violates or infringes upon the rights
of any person. To the knowledge of Blanchette and each of the LL Creditors, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another person of any of the Intellectual Property Rights. Each
of Blanchette and the LL Creditors reasonably believes that Lexi-Luu Designs,
Inc. will be able to carry out all aspects of the Lexi-Luu Designs Business as
currently contemplated without purchasing or licensing any additional
intellectual property or violating or infringing upon the intellectual property
rights of any person.

 

i. Finder Fees. Lexi-Luu Designs, Inc. has not incurred, nor will it incur,
directly or indirectly, any liability for brokers’ or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.

 

5. Management. Unless Democratique and Blanchette otherwise agree in writing,
the following covenants shall govern the management of Lexi-Luu Designs, Inc.

 

a. Board of Directors. Board of Director of Lexi-Luu Designs, Inc. shall consist
of Hubert J. Blanchette and one designee of Democratique. The initial designee
of Democratique shall be Tamy Aberson Sloboda.

 

b. Employment of Blanchette. On or prior to the Closing Date, Blanchette and
Lexi-Luu Designs, Inc. will execute the Employment Agreement annexed hereto as
Appendix A, pursuant to which Blanchette shall serve Chief Executive Officer of
Lexi-Luu Designs, Inc. and will have full authority to decide how to use funding
allocated to Lexi-Luu Designs Inc to grow the revenues.

 

c. Independent Entity. Prior to the second anniversary of the Closing Date:

 

A.No action shall be taken to end the corporate existence of Lexi-Luu Designs,
Inc.     B.Democratique shall not sell any capital stock of Lexi Luu Designs.
nor make any sale of assets of Lexi Luu Designs outside the ordinary course of
business. without Board of Directors Approval.     C.Lexi Luu. shall not issue
any capital stock without Board of Director Approval. without Board of Directors
approval.     D.Lexi-Luu Designs, Inc. shall not declare or pay any dividend
without Board of Director Approval.     E.Management of Lexi-Luu Designs, Inc.
shall maintain books and records of Lexi-Luu Designs, Inc. as a wholly-owned
subsidiary, which shall accurately record the assets and liabilities of Lexi-Luu
Designs, Inc.

 

7

 

 

d. Financing. Democratique will provide working capital to Lexi-Luu Designs,
Inc. The amount and timing of the capital will be determined in the sole
discretion of the board of directors of Democratique, based on the board’s
assessment of Democratique’s available cash resources and the cash requirements
of its several businesses. The parties contemplate that no more than $300,000 in
capital from Democratique will be required in order for Lexi-Luu Designs, Inc.
to implement its business plan. However, the parties acknowledge that
Democratique has very limited cash resources at this time and, accordingly,
Democratique makes no covenant nor representation or promise regarding the
amount of financing, if any, that it will provide for the Lexi-Luu Designs
Business.

 

7. Reversion Option. Democratique hereby grants to the LL Shareholders an option
to purchase the Lexi-Luu Designs Shares for a price of $.0001 per share (the
“Reversion Option”). The Reversion Option may be exercised during the period
commencing on the occurrence of an Insolvency Event and ending on the second
anniversary of the Closing Date. In order to exercise the Reversion Option, the
holders of a majority in interest of the LL Shareholders must deliver to the
executive offices of Democratique: a written notice of exercise, a personal
check for the option exercise price, and a bank check in the amount of any
outstanding loans from Democratique to Lexi-Luu Designs, Inc. Upon receipt of
the aforesaid three items, Democratique shall deliver to the LL Shareholders
certificates for the Lexi-Luu Designs Shares in the same names and numbers of
shares as were delivered pursuant to Section 1(a) hereof.

 

As used herein, “Insolvency Event” means (i) Democratique shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; (ii) an involuntary case or other proceeding shall be commenced
against Democratique seeking liquidation, reorganization or other relief with
respect to it or its debts under bankruptcy, insolvency or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or (iii) an order for relief
shall be entered against Democratique under the federal bankruptcy laws in
effect at such time.

 

8. Indemnification. Democratique, on the one hand, and the LL Shareholders and
LL Creditors, on the other hand, shall indemnify, defend and hold harmless the
other against all losses, claims, damages, costs, expenses (including reasonable
attorneys’ fees), liabilities or judgments or amounts that are paid in
settlement of or in connection with any threatened or actual third party claim,
action, suit, proceeding or investigation based in whole or in part on or
arising in whole or in part out of any breach of this Agreement by the party
from whom indemnification is sought (the “Indemnifier”), including but not
limited to failure of any representation or warranty made by the Indemnifier to
be true and correct at or before the Closing. Any party wishing to claim
indemnification under this Section 8, upon learning of any such claim, action,
suit, proceeding or investigation, shall notify the Indemnifier in writing, but
the failure to so notify shall not relieve the Indemnifier from any liability
that it or she may have under this Section 8, except to the extent that such
failure would materially prejudice the Indemnifier.

 

8

 

 

9.Miscellaneous

 

a. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.

 

b. Arbitration. Any controversy, claim, or dispute arising out of or relating to
the terms and conditions of this agreement shall be settled by arbitration,
before a panel of one arbitrator, conducted in Los Angeles County, California in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators’ award in
any court having jurisdiction.

 

c. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.

 

d. Entire Agreement. This agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this agreement.

 

e. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile to a facsimile number
maintained in the executive offices of the receiving party for that purpose, (b)
the second business day following the date of mailing, if sent by a U.S.
nationally recognized overnight courier service or (c) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the first pages of this
agreement, unless such address is changed by notice to the other party hereto.

 



9

 

 

IN WITNESS WHEREOF, the parties have made this agreement as of the date written
on its first line.

 

BITZIO, INC.   THE LL SHAREHOLDERS:         By: /s/ Tamy Aberson Sloboda   /s/
Hubert J. Blanchette   Tamy Aberson Sloboda, President   Hubert J. Blanchette  
    6040 East Main St., #446       Mesa, AZ 85205

  

THE LL CREDITORS:

 

    /s/ Paul John Koros     Paul John Koros /s/ Gordon McDougall   7 - 930
Chilco Street Gordon McDougall   Vancouver, BC V6G 2R4 416 E. Broadway Ave.
Suite 105     Glendale, CA 91205   /s/ Paul Koros as PoA for Stella Koros    
Stella Koros /s/ Laura Fewtrell   ibid. Laura Fewtrell     ibid.   /s/ Paul
Koros as PoA for Michael John Koros     Michael John Koros     ibid.

 



10

 

 